Three proceedings consolidated and tried in the Surrogate’s Court, Nassau County: (1) to settle the executor’s account; (2) to determine compensation for legal services under section 231-a of the Surrogate’s Court Act and to direct a return of payments previously made; and (3) to remove the executor and trustee from office. In all three proceedings the basic issue was whether or not the executor and its attorneys had improperly represented conflicting interests, in that they failed to prosecute adequately a claim for trustee’s commissions, due and unpaid to the testator out of inter vivos trusts of which the executor was the surviving trustee. Decree, insofar as appeals are taken, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. We find that the claim for additional commissions on principal amounts of the trusts is without merit. Present — Carswell, Acting P. J., Adel, MacCrate, Schmidt and Beldoek, JJ. [See 282 App. Div. 697.]